Calkins, C.
No new question is raised by the motion for rehearing, and the brief in support thereof is a reargument of the questions discussed in the opinion. The sole contention *536of the plaintiff is that a right interpretation of the express terms of the bond shows an intent to create an obligation continuing over the term of specific appointments.
Conceding that the strict rule of grammatical construction is that relative words refer to the nearest antecedents, we still think that the use of the words “from time to time” after the word “appointment” is insufficient to show that the obligors intended, or the obligees understood, that the bond was being given for all future terms for which the defendant Samuelson might be appointed. Considering the situation of the parties, and the fact that it was an annual office, and the absence of any circumstance tending to show that any one anticipated the reelection of Samuelson from year to year, we think the language, in order to embrace a future term, would need to be specific and certain.
Another reason which influences the mind of the writer is that the words “from time to time” are commonly used in drafting bonds securing payment and accounting by fiduciary officers for moneys received by them; the words “from time to time” uniformly qualifying the words “money received.”
We think the question is fully and clearly disposed of in the opinion, and we therefore recommend that the motion for rehearing be overruled.
Root, C., concurs.
By the Court: For the reasons given in the foregoing-opinion, the motion for rehearing is
OVEBEULED.